Spenoeb, J.
The plaintiff is the owner of a strip of land in the village of Glens Falls, lying between the Hudson river and Warren street, containing an extensive ledge of valuable lime rock, which the plaintiff has used and is still using in the manufacture of lime. There is a fissure in the rock about a thousand feet from the river bank, running from the surface underground to some point in the bed of the river. This fissure, for a long time, has been used as a sink-hole to carry away surface water and to drain certain dry-docks situated in the neighborhood.
In the years 1891 and 1892 the defendant, by its board of sewer commissioners, planned and constructed a system of sewers for the use of the public in said village. Darwin W. Sherman, the principal owner of the property in question, was chairman of said board and took an active part in its proceedings. At his suggestion, and with the knowledge and concurrence of the other owners of the property, the outlet line of the sewer system was constructed from a point on Warren street across said property to and into the opening of said fissure, where a substantial and permanent building of brick was erected for the purpose of connecting the sewer pipes with said fissure. The "village sewage thus found its way through the pipes into the fissure and thereby into the river. Since that time, the defendant has, from year *442to year, increased its sewer system by adding to the area drained thereby and has thus continually added to the amount of sewage necessary to be disposed of through the fissure. In the year 1897, the fissure, either by becoming clogged or by being too small for the increased flow of sewage, or both, failed to carry off all the sewage gathered by the system, and the same overflowed and spread over plaintiff’s lands. In order to regulate this, the defendant constructed an overflow pipe at or near the brick structure by which such surplus was conducted across the lands of the plaintiff in an open ditch to the river. Erom that time to the present more or less sewage has continued to run through the overflow pipe and along the ditch, but on occasions these are inadequate and the sewage spreads over the adjacent lands. The plaintiff contends that all that the defendant has done in respect to the discharge of its sewage by means of the fissure and over its lands has been done under a license which has expired by revocation, and this action is brought to recover damages for the injury to said premises caused by the overflow of the sewage and for judgment directing the defendant to remove its sewer pipes and sewage from said premises, and for an injunction restraining their further use.
As to the institution of the sewer system and the appropriation and use of the fissure as an outlet to such system, I cannot agree with the plaintiff’s contention. I am of the opinion that there was a dedication by the owners of the property to a public use. It appears without dispute that the sewage system was constructed with a view to the use of the fissure as its outlet, and everything points to the conclusion that its occupation for that purpose was intended to be permanent. I think, therefore, that the defendant has a right to occupy and maintain its sewer from Warren street across the premises of the plaintiff to the opening of the fissure, and to use said fissure for the purpose of carrying away such" sewage to the extent of its capacity. The fissure is simply a natural extension of the artificial sewer and constitutes a part of the system originally planned and constructed.
But I think there was no dedication of the plaintiff’s prem*443ises to any other or further use. The dedication of the fissure and the right to lay the sewer pipes to connect therewith did not contemplate any use of the premises heyond the capacity of the fissure as a continuation of the sewer. The construction of the overflow pipe came about in a different way. Its necessity was not contemplated at the time the owners of the property dedicated the use of the fissure and land for sewer pipes to the public use. Its necessity resulted from the enlargement of the defendant’s sewer system, demanding an outlet of larger capacity, or because the fissure had been allowed to become clogged or its usefulness as an outlet impaired. The dedication went no further than the use of the fissure to the extent to which it might he employed and did not include the right- to otherwise use the plaintiff’s premises for an outlet in case the fissure, for any reason, became insufficient. The allowance by the plaintiff of the construction of the overflow pipe was, to a very great extent-, imposed upon it by the exigencies of the situation, and the necessities of the defendant, and was not a voluntary and intentional dedication of its property to the public use. When by the growth of the defendant’s sewer system it became necessary to provide for an increased outlet, the defendant was bound to look elsewhere, and could not by virtue of its necessities impose upon the plaintiff the obligation to enlarge its dedication. I am, therefore, of the opinion that the defendant has no right to. main tain the overflow pipe or to discharge by that means, or in any other manner, its surplus sewage upon the premises of the plaintiff; and that the maintenance of such overflow pipe, since notice to discontinue the same was given, has been in violation of the plaintiff’s rights. The same rule applies to any use of the plaintiff’s premises, except the use of said fissure and the pipes leading thereto, and reasonable opportunity to repair and maintain the same from time to time as planned and constructed.
As to the question of damage, the testimony is very conflicting. The plaintiff contends that its limestone is exceedingly porous and that sewage matter has been absorbed by it to-such an extent as to destroy its usefulness for the purpose of manufacturing lime. I think much of this claim rests *444upon the sheerest speculation. It is simply beyond belief that limestone can, to any extent, be permanently injured by the flow of sewage over it. Any deposits which may result therefrom may be removed by very simple and inexpensive methods. There can be no doubt that the plaintiff has been discommoded and suffered loss from the presence of sewage flowing over the quarry and that it will be put to expense in removing the deposits. As to all such loss and expense it should be fully compensated, but I am strongly of the opinion that when such deposits are removed the stone will be as serviceable as ever. I have carefully examined the views of the several witnesses in respect to the injury and have come to the conclusion that the sum of $1,000 will fully compensate the plaintiff for the loss which it has thus far sustained.
The plaintiff may have judgment for the removal of the overflow pipe and for damages caused by the loss and injury to its premises in the sum stated, together with an injunction restraining the defendant from further discharging its sewage upon the premises of the plaintiff, other than by the use of the fissure and sewer pipes leading thereto, to which reference has been made.
Let findings of fact and conclusions of law be prepared in accordance with the above, the same to be settled upon notice, when parties will be heard as to the time the injunction order-should take effect. Costs to plaintiff.
Judgment accordingly.